Citation Nr: 0301001	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  92-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for allergic rhinitis 
with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from May 1975 to December 
1979.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1991 
rating decision of the Waco, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which, in 
pertinent part, denied entitlement to service connection 
for allergic rhinitis with headaches.  The Board remanded 
this matter in September 1994 and in October 1998.  The 
claim again returns to the Board following further 
development. 

At the time of the Board's October 1998 remand, the issue 
of entitlement to service connection for migraine 
headaches was in appellate status and was remanded.  
Following this remand, service connection for migraine 
headaches was granted, and a 10 percent initial evaluation 
was awarded, effective in February 1991.  By a statement 
submitted in September 2002, the veteran indicated she did 
not want her "file" to be sent to the Board.  The Board 
interprets this statement as an expression by the veteran 
that the grant of service connection for migraine 
headaches, and the assignment of a 10 percent disability 
evaluation, satisfactorily resolved her appeal as to that 
issue.  Accordingly, the Board finds that no aspect of a 
claim for service connection for migraine headaches, to 
include the assigned evaluation or effective date, is 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim, and all 
evidence necessary for an equitable disposition of the 
claim addressed in this decision has been obtained.

2.  The veteran was treated for several acute episodes of 
upper respiratory tract infections in service, but chronic 
respiratory or allergic disorder was diagnosed, and no 
continuing therapy or medications for any such disorder 
were prescribed.

3.  The veteran had recurrent headaches in service, but 
the medical evidence attributed these headaches to 
disorders other than an allergic or respiratory disorder.  

4.  Allergic rhinitis was diagnosed after more than five 
years had elapsed following the veteran's service 
discharge.  

5.  Medical opinion of record reflects that current 
allergic rhinitis, diagnosed by history, is not 
etiologically related to the veteran's military service or 
any incident of such service. 


CONCLUSION OF LAW

The veteran did not incur or aggravate allergic rhinitis 
with headaches in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she incurred or aggravated 
allergic rhinitis and headaches, including as due to hay 
fever, in service. 

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law removes the requirement that a veteran 
present a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to the claim before the Board on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provides that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date (with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is 
no issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate the claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

By the discussion in a letter issued to the veteran in 
August 1991, she was specifically advised that service 
connection had not been established for allergic rhinitis 
with headaches, on the basis that that disorder was a 
constitutional or developmental abnormality.  Following 
her disagreement with that determination, a February 1991 
statement of the case reviewed the relevant clinical 
entries from the service clinical records and discussed 
the evidence and the determination that allergic rhinitis 
was not aggravated during the veteran's service.

The Board's September 1994 remand informed the veteran 
that she had not been advised of denial of service 
connection for viral sinusitis, and, when that 
notification was provided, the veteran did not pursue that 
claim.  That issue is not before the Board.

The Board's September 1994 remand advised the veteran that 
medical opinion as to the etiology of the claimed allergic 
disorder was required.  The Board's October 1998 remand 
explicitly advised the veteran that VA examination 
regarding the etiology of allergic rhinitis with headaches 
was required.  The remand also advised the veteran, in 
numbered paragraph one, that she should identify any 
medical care providers who had treated her for allergic 
rhinitis since December 1979.  

By a letter from the RO to the veteran in December 1998, 
the RO asked the veteran to provide "the following 
evidence in support of your appeal," and stated that the 
evidence the veteran should identify was the names, 
addresses, and approximate dates of treatment for all 
health care providers, both VA and non VA, inpatient and 
outpatient, who had treated the veteran "for allergic 
rhinitis . . . since December 1979."  The letter advised 
the veteran that VA would assist her to obtain evidence 
from the identified providers.

A supplemental statement of the case (SSOC) issued in 
February 2002 again advised the veteran of the evidence 
presented, especially of the evidence obtained since the 
October 1998 Board remand.  In particular, the veteran was 
notified that medical opinion obtained on VA examination 
was unfavorable to her claim for service connection for 
allergic rhinitis.  The February 2002 SSOC notified the 
veteran of the VCAA and described the RO's efforts to 
comply with VCAA.  


The Board notes that, in a statement of the issues 
submitted in May 2002, the veteran's representative 
suggested that remand was required to obtain names and 
addresses of medical care providers who treated the 
veteran for rhinitis since December 1979.  The Board 
disagrees.  As described above, the Board's October 1998 
remand, and the RO's letter subsequent to that remand, 
both specifically advised the veteran that she should 
provide names and addresses of all medical care providers 
who treated allergic rhinitis since December 1979.  Each 
provider identified was contacted.  No further duty in 
this regard is owed to the veteran.

The veteran was provided a copy of the Board's October 
1998 remand, and there is no evidence that the veteran did 
not receive this notification.  The information provided 
to the veteran in the October 1998 Board remand and in the 
December 1998 letter from the RO was sufficient to notify 
her that her identification of the providers who treated 
her for allergic rhinitis was a necessary part of the 
development and was her responsibility.  No further 
notification to the veteran regarding her responsibility 
under the VCAA or VA's duty to assist her in the 
development of her claim is required.  

By a statement submitted in January 1999, the veteran 
provided a list of medical care providers from 1979, and 
VA requested that she provide authorization for release of 
records from all identified providers.  The RO requested 
records from each provider for whom authorization for 
release was submitted by the veteran.  The veteran has 
been afforded two VA examinations regarding the claimed 
disorder.  Her statements, and the information provided 
during VA examinations, establish that there is no 
additional relevant clinical information available.  
There is no further duty to assist the veteran in 
developing her claim.  

The duties to inform the veteran of the evidence necessary 
to substantiate the claim for service connection, to 
notify her regarding her responsibility and VA's 
responsibility for obtaining such evidence, and the duty 
to assist the veteran in developing the facts of the 
claim, including as specified in the VCAA, have been met 
in this case.

Applicable Laws and Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service 
of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   

If there is no evidence of a chronic condition during 
service (chronicity in service is not established), or an 
applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of 
a chronic condition must be medical, unless it relates to 
a condition to which lay observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Under 38 C.F.R. § 3.380, diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at 
enlistment and subsequently.  Increase in the degree of 
disability during service may not be disposed of routinely 
as natural progress nor as due to the inherent nature of 
the disease.  Seasonal and other acute allergic 
manifestations subsiding in the absence of or removal of 
the allergen are generally regarded as acute diseases, 
healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the 
whole evidentiary showing.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-07 (1993) (citing Hunt v. Derwinski, 
1 Vet. App. 292 (1991)).  

In order for a claim to be granted, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or 
medical evidence); and of a nexus between the inservice 
injury or disease and the current disability (established 
by medical evidence).  See generally Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Factual background

The veteran's service medical records reflect that, in 
August 1975, she complained of a sore throat.  An upper 
respiratory infection was diagnosed.  In September 1975, 
the veteran complained of chest pain and a cough of three 
or four days' duration, and she had a productive cough.  
The impression was bronchitis.  In October 1975, an upper 
respiratory infection with vomiting was diagnosed.  In 
December 1975, the veteran was treated for a viral 
infection and, later in the month, for sinusitis.  In 
September 1976, the veteran complained of a cough, nasal 
discharge, and headaches.  An upper respiratory infection 
was diagnosed.  In October 1976, an upper respiratory 
infection was diagnosed.  In November 1976, the veteran 
had sinus congestion, headaches, and a productive cough 
with yellowish sputum.  An upper respiratory infection, 
mild, was diagnosed.  

A February 1977 treatment note reflected that the veteran 
had a history of headaches, but no allergies.  The 
summaries of service hospitalizations in November 1975, 
May 1976, March 1978, October 1978, May 1979, and August 
1979, are devoid of notation of history, treatment, or 
diagnosis of allergies, hay fever, or allergic rhinitis 
with headaches.  On a September 1979 separation 
examination, the examiner noted that the veteran had 
frequent episodes of headaches and dizziness secondary to 
hay fever, treated with antihistamines, not currently 
symptomatic or disabling.  The veteran reported, on the 
medical history she completed, that she had hay fever.  

VA clinical records dated from September 1980 to November 
1990 disclose that, in September 1986, the veteran was 
treated for complaints of sinus drainage and rhinorrhea of 
several months' duration.  Allergic rhinitis was 
diagnosed, and a trial of a nasal spray, two puffs twice a 
day, was prescribed.  

On VA examination conducted in April 1991, the veteran 
reported having frequent episodes of frontal headaches, 
nasal congestion, and nasal drainage beginning before she 
joined the service.  She reported having been diagnosed as 
having sinusitis.  She stated that she had been treated 
with oral medications and a nasal spray.  The examiner 
assigned a diagnosis of allergic rhinitis.  On specialty 
examination, the veteran reported a history of more than 
ten years of nasal congestion, post-nasal drip, and 
headaches.  She reported having tried multiple 
antihistamines and nasal sprays which had been of limited 
benefit.  Beconase spray was prescribed, and the veteran 
was advised to seek follow-up treatment.  The report of 
radiologic examination of the sinuses in May 1991 noted 
that the examination quality was suboptimal, but there was 
no definite evidence of sinusitis.  

Inpatient and outpatient VA clinical records dated in 1992 
reflect no treatment of a sinus disorder and disclose no 
use of medications for sinusitis during that period.  

In her October 1992 substantive appeal, the veteran stated 
that her sinus condition was incurred while on active 
duty.  She stated that she was stationed in Maine and the 
below-zero temperatures there aggravated her sinus 
condition.  She stated that she was treated for a sinus 
disorder in service, and was treated proximate to her 
service discharge by several physicians who assigned a 
diagnosis of sinus condition or hay fever.  She contended 
that this condition, although variously diagnosed, was a 
sinus and allergy problem and should be service connected.  

Additional clinical records dated from April 1993 to 
November 2000 disclose that the veteran was treated for 
sinus or upper respiratory tract infections in March 1996 
and October 1996.  In April 1997, the veteran complained 
of a three-day history of pressure in the right ear and 
nasal congestion with sinus pressure.  Sinusitis was 
diagnosed and the veteran was placed on medication for 
seven days.  Clinical records also reflect that the 
veteran was treated with antibiotics for ten days for an 
upper respiratory infection in October 2000.

On VA examination conducted in March 2000, the examiner 
stated that the medical record, which was voluminous, was 
reviewed for problems with the nose and sinuses while in 
the military.  The examiner stated that the service 
medical records reflected episodes of treatment for an 
upper respiratory infection or cold.  The veteran reported 
developing nasal congestion about twice a month, with the 
symptoms lasting one or two days.  On a very few 
occasions, there was a purulent discharge.  Treatment was 
primarily with over-the-counter drugs.  The allergy 
attacks were accentuated during ragweed season in the 
fall.  

On objective examination, anterior rhinoscopy was normal.  
There were no polyps, no airway obstruction, and no 
deviated nasal septum.  Radiologic examination disclosed 
no abnormality.  The examiner concluded that the veteran 
probably had allergic rhinitis, by history.  The examiner 
opined that this was in no way related to her military 
experience.

An April 2002 private medical statement referencing the 
veteran's treatment since 1993 for migraine headaches is 
devoid of any reference to treatment of a sinus disorder 
or diagnosis of a sinus disorder.  


Analysis

The service medical records establish that the veteran was 
treated in service for acute and temporary upper 
respiratory tract infections which resolved.  Although the 
veteran asserts that these were incorrectly diagnosed, and 
should have been diagnosed as sinus disorders or allergic 
rhinitis, nevertheless, the evidence reflects that the 
episodes treated in service, regardless of the assigned 
diagnoses, resolved.  The service medical records are 
devoid of any evidence that the veteran required 
continuous medication, or continuous medication at certain 
times of the year, or other therapy, to control allergies, 
allergic rhinitis, or a sinus disorder.  

In particular, the service medical records reflect that, 
in the period from December 1976 to December 1979, the 
veteran was not treated for any complaint for which a 
diagnosis of upper respiratory infection, cold, flu, sinus 
disorder, or other similar diagnosis was noted.  When the 
veteran was treated in July 1979 for an earache, the 
examiner specifically commented that the veteran did not 
have a "cold," and no diagnosis of upper respiratory 
infection, sinus disorder, or allergies was assigned.  The 
veteran was treated for recurrent headaches during the 
period from December 1976 to December 1979, but treatment 
notes reflect that the providers did not link these 
headaches to allergies, but, rather, attributed the 
headaches to other disorders.  

The notation on the veteran's service separation 
examination which reflects that the veteran was treated in 
service for symptoms related to hay fever does not reflect 
that the hay fever was continuously symptomatic.  Rather, 
the entry reflects that the veteran's hay fever was not 
symptomatic or disabling at the time of the service 
separation examination (NCDNS)(not currently disabling, 
not symptomatic).  

The notation on the veteran's September 1979 separation 
examination is also evidence that any allergies present on 
entrance were not aggravated in service, since there were 
no symptoms or disability present at the time of that 
examination.  The evidence provided by this notation, 
together with the fact that the clinical records for the 
last two years of the veteran's service are devoid of 
notations of medical treatment of the claimed disorder, 
are persuasive evidence that the veteran did not incur a 
chronic allergic rhinitis disability and that allergic 
rhinitis, if present, was not permanently worsened in 
service, and, thus, the competent medical evidence is 
against a finding of aggravation.  

This conclusion is consistent with a determination that, 
to the extent that the veteran had seasonal hay fever or 
other acute allergic manifestations noted in service, 
those subsided in the absence of or removal of the 
allergen.  By regulation, seasonal allergies which subside 
in the absence of or removal of the allergen without 
residuals are regarded as acute diseases, healing without 
residuals.  38 C.F.R. § 3.380.  

The evidence of record is devoid of evidence that the 
veteran was treated for respiratory tract or allergy 
problems during the first few years after service.  
Clinical records from 1980 to 1985 are devoid of any 
evidence that the veteran required continuous or seasonal 
treatment for allergies.  The evidence does establish that 
the veteran was diagnosed as having allergic rhinitis in 
September 1986.  Moreover, the clinical evidence after 
1986 does not reflect that the veteran required chronic 
treatment for her allergic rhinitis, and does not reflect 
that she took continuous medication to control allergic 
rhinitis.  In particular, the medical statement from a 
physician who treated her since 1993 does not reference 
treatment of allergic rhinitis, nor do the clinical notes 
of the veteran's private physicians reflect that she was 
taking continuous medication to control rhinitis after 
1993.  

Thus, the evidence reflects that the veteran's allergic 
rhinitis, if present prior to service, was not aggravated 
in service, was not continuous and chronic following 
service, and was not present, on other than an acute and 
temporary basis not requiring medical treatment, until 
more than five years had elapsed after the veteran's 
service discharge.  

The medical evidence does not establish a chronologic 
relationship between the veteran's current allergic 
rhinitis with headaches and her period of service.  At the 
time of a 1991 VA examination, the veteran reported to one 
examiner that she had a 10-year history of allergic 
rhinitis.  However, the examiner made it clear that he did 
not have clinical records to verify the veteran's report 
of that history.  Thus, the notation of the veteran's 
report as to the onset of the disorder is not competent 
medical evidence to establish that the veteran had 
allergic rhinitis in 1981.  Moreover, an onset date of the 
disorder in 1981 would not support a grant of service 
connection, since allergic rhinitis is not a disorder 
which may be presumed service-connected.  See 38 U.S.C.A. 
§ 1101; 38 C.F.R. § 3.307.  The veteran also indicated to 
another examiner in 1991 that her history of hay fever 
started prior to service.  Again, if this history is 
accurate, the clinical evidence of record is still 
unfavorable to the claim, as the evidence establishes that 
any symptoms in service were acute and temporary, and 
there is no evidence that any pre-existing rhinitis, if 
present, became permanently worse in service. 

There is no medical opinion relating allergic rhinitis to 
the veteran's service or to any incident therein.  The 
medical opinion rendered by the examiner who conducted the 
March 2000 VA examination states that the veteran's 
current allergic rhinitis, by history, is not related to 
her military service. 

The veteran contends that she has had allergic rhinitis 
continuously and chronically since service.  However, 
since she is a layperson, the veteran's own statements or 
testimony, while relevant, are not competent medical 
evidence to establish service connection in the absence of 
supporting clinical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  The competent clinical 
evidence from the veteran's military service establishes 
that she did not experience onset of a chronic rhinitis 
disability during service.  Post-service clinical records 
reflect that more than five years elapsed after the 
veteran's service before allergic rhinitis was diagnosed.  
The only medical opinion of record that specifically 
addresses the issue of etiology and nexus to service 
clearly goes against the veteran's claim.

The preponderance of the evidence of record establishes 
that the veteran did not incur or aggravate allergic 
rhinitis in service.  The weight of the evidence is 
clearly against the claim, and the provisions of 38 C.F.R. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable determination.  

ORDER

The appeal for service connection for allergic rhinitis 
with headaches is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

